Citation Nr: 0005167	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for recurrent leg and 
arm pain.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1970 to January 
1972.  He also had active duty for training from July 8 to 
July 23, 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Reno Regional Office (RO).  In a February 1998 
decision, the RO denied the appellant's application to reopen 
a previously denied claim of service connection for recurrent 
leg and arm pain.  In July 1998, the RO denied service 
connection for PTSD and a rating in excess of 10 percent for 
service-connected dermatitis.  The appellant disagreed with 
the determinations and this appeal ensued.  

With respect to the claim of service connection for recurrent 
leg and arm pain, the RO previously denied that claim in an 
August 1994 rating decision.  The appellant did not file a 
notice of disagreement, so that decision became final about 
one year later.  In a November 1997 statement, he filed a 
claim to reopen the final August 1994 rating decision.  For 
the reasons discussed below, the Board will grant the 
application to reopen the claim.  The issue for appellate 
review is, therefore, as stated on the title page of this 
decision.  

With respect to the claim of service connection for PTSD, 
that claim was denied in a September 1995 rating decision.  
Although as noted above the RO treated the claim herein at 
issue as an initial one for service connection, it is 
properly an application to reopen the final September 1995 
decision.  Thus, the proper issue is whether the appellant 
has submitted new and material evidence to reopen that final 
decision.  However, for the reasons discussed below the Board 
will grant the application to reopen the claim.  The issue 
for appellate review is, therefore, as stated on the title 
page of this decision.  


FINDINGS OF FACT

1.  The additional evidence concerning recurrent leg and arm 
pain received into the record after August 1994 is probative 
and material, as it bears directly and substantially on the 
specific matter at hand.  

2.  The additional evidence concerning PTSD received into the 
record after September 1995 is probative and material, as it 
bears directly and substantially on the specific matter at 
hand.  

3.  No competent evidence has been submitted linking the 
post-service findings of recurrent leg and arm pain to 
service.  

4.  Competent evidence has been submitted linking the post-
service findings of PTSD to service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
recurrent leg and arm pain.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The claim of service connection for recurrent leg and arm 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Claims of Service Connection for Recurrent Leg and 
Arm Pain and PTSD

In an August 1994 rating decision, the RO denied the 
appellant's claim of service connection for recurrent leg and 
arm pain.  The RO notified him of that decision in a 
September 13, 1994 letter.  In a September 1995 rating 
decision, the RO denied as not well grounded the claim of 
service connection for PTSD.  The RO notified the appellant 
of that determination in an October 2, 1995 letter.  These 
rating decisions became final at the expiration of the one-
year period following notice thereof.  38 C.F.R. §§ 3.104(a), 
20.302(a).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  VA must 
(1) determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  New evidence that was 
not likely to convince the Board to alter its previous 
decision could be material if it provided a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not eventually 
convince the Board to alter its rating decision.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. 
App. at 214.  The reopening standard provides for judgment as 
to whether new evidence bears directly or substantially on 
the specific matter and is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, 4 (1998).  See also Evans v. Brown, 
9 Vet. App. 273, 284-85 (1995) (new and material evidence 
must be presented or secured since the time the claim was 
finally disallowed on any basis and need be probative of only 
each element that was a specified basis for the last 
disallowance).  

With respect to the application to reopen the claim of 
service connection for recurrent leg and arm pain, since 
August 1994 the record includes various clinical and 
examination reports discussing symptomatology relevant to 
this claim.  These documents address factual issues 
pertaining to the reason for the RO's denial of the claim, 
namely the lack of evidence showing neurological 
abnormalities resulting in the appellant's intermittent pain 
in the legs and arms.  Thus, the Board determines that the 
additional evidence is new and material as it may provide a 
more complete picture of the circumstances surrounding the 
origin of the claimed disability.  

As for the application to reopen the claim of service 
connection for PTSD, the RO denied that claim in September 
1995 because the record did not include evidence 
substantiating his claimed stressors or linking PTSD to any 
presumed stressor.  Since September 1995, the RO has received 
into the record several documents suggesting such a link.  
For example, a September 1994 VA clinical record, received in 
December 1998, indicated that PTSD had its approximate onset 
in February 1971, about the time the appellant served in 
Vietnam.  This additional evidence addresses the factual 
issues pertaining to the reason for the RO's denial of the 
claim.  The Board therefore determines that this additional 
evidence is new and material because it may provide a more 
complete picture of the circumstances surrounding the origin 
of the claimed disability.  

II.  Whether the Reopened Claims of Service Connection 
for Recurrent Leg and Arm Pain and PTSD Are Well Grounded

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, arthritis 
and psychosis manifest to a degree of 10 percent within a 
year from the date of termination of such service is presumed 
to have been incurred in service, even without evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Generally, a well-grounded 
claim requires competent medical evidence of a current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence of a nexus, or link, between the in-service 
injury or disease and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  A well-grounded claim of service 
connection for PTSD requires medical evidence of a current 
disorder, lay evidence, presumed credible, of an in-service 
stressor, and medical evidence linking the two.  Gaines v. 
West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 
10 Vet. App. 128 (1997).  

A  Recurrent Leg and Arm Pain Secondary to Agent Orange 
Exposure

The appellant contends that he has recurrent leg and arm pain 
related to his service in Vietnam.  Service connection may be 
established under either of two alternative theories.  First, 
the appellant can show a link between his current disorder 
and symptomatology in service (direct service connection).  
Second, he may utilize the presumption contained in 38 C.F.R. 
§§ 3.307(a) and 3.309(e).  Under either theory, he must first 
establish that the claim is well grounded.  

The facts relevant to the claim are as follows:

? Service medical records are silent as to any disorder 
affecting the arms or legs.  On January 1972 
separation examination, the appellant reported no 
history of disorder affecting the arms and legs; the 
examiner noted normal upper extremity and lower 
extremity on clinical evaluation.  

? VA examination in July 1974 revealed no swelling, 
deformity, or limitation of motion in any joint.  

? VA clinical records in December 1991 showed right leg 
pain for the previous five years.  

? VA clinical records in May 1993 indicated complaints 
of left leg pain and records in July 1993 noted 
complaints of intermittent pain in the extremities.  
VA clinical records in September 1993 revealed 
complaints of deep thigh pain; an examiner noted the 
possibility of somatization.  VA clinical records in 
November 1993 showed complaints of thigh pain.  

? VA neurologic examination in April 1994 revealed 
complaints of intermittent pain and weakness in the 
lower extremities, hips, and arms.  The impression 
was no neurologic abnormalities.  

? In May, September, and October 1996 VA clinical 
records, it was noted the appellant complained of 
burning sensation and peripheral neuropathy 
intermittently since service in Vietnam more than 20 
years previously.  

? VA clinical records from November 1994 to September 
1998 noted complaints of transient pain and tingling 
in the arms, thigh, and shoulder; pain, weakness, and 
numbness the lower extremities, including chronic 
knee pain; and pain, weakness, and numbness in the 
upper extremities.  

? In an undated statement, a VA physician stated that 
the appellant had been followed for recurrent 
weakness and paralysis of the arms and legs.  

? The appellant testified at a November 1998 hearing 
that he had recurrent leg and arm pain and that a VA 
physician informed him that the symptoms were related 
to exposure to herbicide agents in Vietnam.  

? VA clinical records in February and May 1999 
indicated that the appellant complained of numbness 
in his extremities.  

As to the first theory, the record clearly documents current 
leg and arm pain beginning in December 1991, as well as the 
appellant's allegations of incurrence of these symptoms in 
service, thereby satisfying the first and second elements of 
a well-grounded claim.  As for the third element of a well-
grounded claim, however, only two documents noted above 
discuss the onset of the complaints.  VA clinical records in 
December 1991 showed right leg pain for the previous five 
years, which would place the onset of the symptoms in 1986, 
still about 14 years after the appellant separated from 
service.  In a May 1996 VA clinical record, it was noted that 
the appellant complained of a burning sensation and 
peripheral neuropathy intermittently since his service in 
Vietnam more than 20 years previously.  But this evidence 
represents information simply recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner.  It cannot constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the 
extent that this clinical report based a finding on a 
recitation by the appellant of his own medical history, the 
information is not probative evidence as to the etiology of 
the disorder.  Additionally, there is no evidence between 
service and the first showing of the claimed symptomatology 
in December 1991 to suggest a continuity of symptomatology.  
See 38 C.F.R. § 3.303(b); Savage v. Brown, 10 Vet. App. 488, 
495 (1997).  As the evidence is not probative, it cannot form 
the basis of competent medical evidence.  Thus, the Board 
must determine that the appellant has not submitted competent 
medical evidence needed to satisfy the third and final 
element of a well-grounded claim of direct service 
connection.  

As to the second theory, a claimant who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at § 3.309(e) shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  

A "herbicide agent" is a chemical in a herbicide used in 
support of the U.S. and allied military operations in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313.  The "Vietnam era" is the period 
beginning on February 28, 1961 and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  38 C.F.R. § 3.2(f).  

The evidence of record reveals the appellant had service in 
Vietnam as he received the Vietnam Service Medal and Vietnam 
Campaign Medal, both of which signify his service in the 
Republic of Vietnam.  The record overwhelmingly supports the 
conclusion that he served in Vietnam within the appropriate 
period, and thereby had qualifying Vietnam service.  
38 C.F.R. §§ 3.2(f), 3.307(a)(6)(iii), 3.313(a).  

Because the appellant is presumed to have been exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma; acute and subacute peripheral neuropathy; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermato-fibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  61 Fed. Reg. 
41,446 (1996); 59 Fed. Reg. 341-46 (1994).  The appellant is 
not, though, precluded from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1041-42 (Fed. Cir. 1994).   

The initial concern raised by the appellant's allegation that 
he was exposed to herbicide agents in Vietnam is whether he 
currently has a disorder listed at 38 C.F.R. § 3.309(e), as 
is required to prevail in a presumptive service connection 
claim based on such exposure.  The Board reasserts its 
acknowledgment of the appellant's service in Vietnam.  The 
record includes competent evidence of the appellant's 
complaints of recurrent leg and arm pain.  These complaints, 
though, are not a disorder listed at 38 C.F.R. § 3.309(e).  
In light of these findings, the Board cannot conclude that 
the appellant has a disorder listed at 38 C.F.R. § 3.309(e) 
that can be presumptively related to herbicide exposure in 
Vietnam.  

Service connection may still be established with proof of 
actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Combee, 34 F.3d at 1041-42.  Notations of 
recurrent leg and arm pain in the clinical and examination 
records began in December 1991, about 19 years after 
separation from service.  The service medical records and the 
July 1974 VA examination report do not identify any recurrent 
leg or arm abnormality.  For the most part, the remaining 
evidence summarized above identifies current symptomatology 
without reference to the origin of those symptoms.  The 
appellant testified in November 1998 that a VA physician told 
him that his symptomatology was related to his exposure to 
Agent Orange in Vietnam.  The record includes clinical and 
hospital records from the VA facility named by the appellant.  
Such records do not include any finding by a physician 
linking the current symptoms to the presumed in-service 
exposure to a herbicide agent.  Thus, the record fails to 
establish any etiologic link between service and the current 
findings, or between these findings and any exposure to 
herbicide agents in service.  

The only opinion of record linking the appellant's current 
symptomatology with service or with exposure to herbicide 
agents in service is that of the appellant himself.  
Generally, statements prepared by lay persons, who are 
ostensibly untrained in medicine, cannot constitute competent 
medical evidence to render a claim well grounded.  A lay 
person can certainly provide an eyewitness account of his/her 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).; Moray v. Brown, 5 Vet. App. 211, 214 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant is 
trained to provide expert medical testimony.

On review of the record, the appellant's claim of service 
connection for recurrent leg and arm pain, including as 
secondary to herbicide exposure, is not well grounded.  
Absent competent evidence of nexus between current 
symptomatology and service, or exposure to a herbicide agent 
in service, the claim is not well grounded.  As the claim is 
not well grounded, VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a).  

B.  PTSD

The record includes a September 1996 VA hospital report 
revealing a diagnosis of PTSD, thus satisfying the first 
element of a well-grounded claim.  The appellant contends 
that he experienced several stressors in service in Vietnam, 
including the killing of a Vietnamese boy and the suicide of 
a fellow soldier.  The truthfulness of this evidence must be 
presumed when determining whether a claim is well grounded, 
satisfying the second element of a well-grounded claim.  King 
v. Brown, 5 Vet. App. 19 (1993).  The September 1996 VA 
hospital report included a discussion of the stressors, on 
which the diagnosis of PTSD was based, satisfying the final 
element of a well-grounded claim.  As the claim is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Actions pursuant thereto are addressed in the Remand below.  


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for recurrent leg and arm 
pain, the claim is reopened.  

New and material evidence having been submitted in support of 
service connection for PTSD, the claim is reopened.  

Service connection for recurrent leg and arm pain is denied.  

The claim of entitlement to service connection for PTSD is 
well grounded.  


REMAND

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the appellant 
engaged in combat or that he was awarded a combat citation 
would be accepted, absent of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  See Cohen, 10 Vet. App. at 136.  
Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence established 
that the appellant engaged in combat with the enemy and the 
claimed stressor was related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  See 64 
Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform with the criteria in AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; if not, ask him to provide any further specific 
information as to his alleged stressors; utilize the 
assistance of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR); make a specific determination as to 
which stressor(s) are verified; and, only if a stressor has 
been verified, have the appellant examined by a VA 
psychiatrist to assess whether there is any link between any 
diagnosis of PTSD and any verified stressor.  

With regard to the claim of entitlement to an evaluation in 
excess of 10 percent for dermatitis, the appellant testified 
at a November 1998 hearing that he had received treatment, 
and was presently receiving treatment, at a medical facility 
associated with Nellis Air Force Base (AFB).  (See Transcript 
at p. 5.)  The record includes some documentation from the 
Nellis Federal Hospital concerning treatment of PTSD, but 
there does not appear to be any records concerning treatment 
of dermatitis.  In order to ensure that all pertinent 
evidence is available for appellate review, this claim will 
be remanded so that these records may be associated with the 
record.  In addition, the appellant should be afforded a VA 
dermatology examination to determine the nature and severity 
of the disability.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that treated him for 
dermatitis since November 1998, and the 
approximate dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims file.  

2.  After securing any necessary release, 
the RO should contact the medical 
facilities at Nellis AFB and ask for 
copies of all treatment records, 
regardless of date or subject, concerning 
the appellant.  All documents thus 
obtained should be associated with the 
claims file.  

3.  The RO should request the appellant 
to supply names and addresses of any 
individuals or facilities that treated 
him for PTSD since November 1998, and the 
dates of such treatment.  After securing 
any needed releases, the RO should obtain 
complete clinical records of such 
treatment and add them to the claims 
file.  

4.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law 
cited above and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

5.  If the RO determines that the 
appellant was not engaged in combat, then 
he should be requested to provide, within 
a reasonable time, any additional 
information relevant to his claimed 
stressor(s), including specific 
information as to the date and location 
of the incident(s), full names of any 
casualties, the unit designation and that 
of any other unit involved.  All 
information obtained should be added to 
the claims file.  

6.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without response, the RO 
should review the claims file and prepare 
a summary of the claimed stressor(s) 
based on a review of all pertinent 
documents.  This summary, and any 
supporting document regarding the claimed 
stressor(s), should be sent to USASCRUR, 
at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

7.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

8.  Only if, the RO determines that the 
record establishes the existence of 
stressor(s), then the appellant should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders found present.  The 
RO must specify for the examiner the 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  All necessary special testing 
and evaluation should be accomplished.  

9.  The RO should schedule the appellant 
for a dermatology examination to 
determine the nature and severity of the 
service-connected dermatitis.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  The pertinent history 
concerning the disability should be 
obtained, and all necessary tests and 
studies should be accomplished.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner should be asked to specifically 
comment on the presence and location of 
any ulceration, exfoliation, itching, 
crusting, lesions, disfigurement, and 
systemic or nervous manifestations.  

10.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.  He has the 
right to submit additional evidence/argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



